DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 12/21/2020, in which claims 1, 11 were amended, claims 10, 12-21 were cancelled, claims 2-9 are withdrawn, claims 24-26 were added, has been entered.

Drawings
The drawings were received on 12/21/2020.  These drawings are unacceptable because it raises an issue of new matter.
 	
The drawings filed on 04/26/2019 are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Specifically, Fig. 5 discloses layers of channel material have the same dimension (thickness). Therefore, Fig. 5 does not show the feature of “wherein each layer of channel material has a different thickness.” Thus, the feature of “wherein each layer of channel material has a different thickness” of claim 26 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended .

Specification
The specification is objected to as failing to provide a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same.  Correction of the following is required: claim 25 recites the limitation “wherein each layer of channel material has a different level of doping.” However, the specification does not describe the above claimed subject matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claims 24-26, claim 24 recites the limitation “wherein each layer of channel material has a different composition”, claim 25 recites “wherein each layer of channel material has a different level of doping” and claim 26 recites “wherein each layer of channel material has a different thickness.” However, the specification does not provide sufficient detail description in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and the specification fails to describe the subject matter of claim 25. Paragraph [0024] of the original specification is the only place in the 

The specification is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same (37 C.F.R. 1.71). 
Consequently, the pending specification fails to provide a written description of the invention, discovery and the manner/process of making and using the same. Thus Applicant has not shown possession of the claimed invention at the time of the invention.
"Generic claim language appearing in ipsis verbis in the original specification does not satisfy the written description requirement if it fails to support the scope of the genus claimed [see Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co. (Fed. Cir. 2010) (en banc)].” The instant specification lacks any description of an actual reduction to practice which would be evidenced by specific examples, drawings and an accompanied description of structural features and/or an accompanied description of processing steps, etc. that are sufficiently detailed to show that Applicant was in possession of the claimed invention as a whole. Thus there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth “in Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971).
	Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 24-26, claim 24 recites the limitation “wherein each layer of channel material has a different composition”, claim 25 recites “wherein each layer of channel material has a different level of doping” and claim 26 recites “wherein each layer of channel material has a different thickness.” However, the specification fails to describe the subject matter of claim 25. Paragraph [0024] of the original specification is the only place in the specification mention about the limitations of claim 24 and 26 in which states that “[t]he channel layers 104 may be uniform or, in alternative embodiments, may have different properties such as, e.g., different thicknesses or material compositions. Although only embodiments with three channel layers 104 are discussed in detail herein, it should be understood that any number of channel layers 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Rachmady et al. (US Pub. 20170154960) in view of Rachmady et al. (US Pat. 8987794), hereafter Rachmady7794 and Leobandung (US Pub. 20150333167).
Regarding claims 1 and 22-23, Rachmady et al. discloses in Fig. 1B, Fig. 2A-2F, Fig. 4A-4E, Fig. 5A a method of forming a semiconductor device, comprising: 

etching away the sacrificial material [212] to free the layers of channel material [210][Fig. 2F, paragraph [0051]];
forming a gate stack [444] around the layers of channel material [410][Fig. 4A, paragraph [0065]]; 
deactivating at least one layer [510B] of channel material [510] by forming a dielectric layer [546] that covers exposed surfaces of every layer of channel material [510B] except for a top layer [510A] of channel material [510]][Fig. 5A, paragraph [0068], paragraph [0072]]; and 
forming source and drain regions [558] in contact with only the top layer [510A] of channel material [510] after deactivating the at least one layer [510B] of channel material [510], by growing the source and drain regions from exposed surfaces of the top layer [510A] of channel material [510], the source and drain regions [558] being grown with a lower surface that is higher than an upper surface of the at least one deactivated layer [510B] of channel material [510];
wherein forming the dielectric layer [546] comprises: 
depositing a dielectric material; and 
etching the dielectric material back to expose the surfaces of the top layer of channel material.
Rachmady et al. fails to disclose in Fig. 1B, Fig. 2A-2F, Fig. 4A-4E, Fig. 5A
the exposed surfaces of every layer of channel material comprises vertical end surfaces of every layer of channel material; and

wherein forming the dielectric layer comprises: depositing a dielectric material; and etching the dielectric material back to expose the vertical end surfaces of the top layer of channel material;
wherein etching the dielectric material back includes an anisotropic etch process.
However, Rachmady et al. discloses in paragraph [0029], paragraph [0047] and paragraph [0069] that “[i]n an embodiment, both the source and drain portions 111 of nanowires 110 and sacrificial material 112 are removed from the source and drain regions 145”; “[t]o form homogenous source and drain regions 245, the source and drain portions 211, sacrificial material 212, and at least a portion of base fin 206 are removed” and “[i]n another embodiment, prior to forming contacts, the source and drain portions 411A are removed from within openings 460.” Thus, Rachmady et al. suggests “the exposed surfaces of every layer of channel material comprises vertical end surfaces of every layer of channel material” and “growing the source and drain regions by growing the source and drain regions from exposed vertical end surfaces of the top layer of channel material.”
Rachmady et al. further discloses in paragraph [0029], [0047] that “homogeneous source and drain regions 145 are formed.  In an embodiment, both the source and drain portions 111 of nanowires 110 and sacrificial material 112 are removed from the source and drain regions 145.  In a specific embodiment, a semiconductor material is grown from the substrate, forming contact to the channel portions 113 of each nanowire 110” and “[t]o form homogenous source and drain regions, the source and drain portions KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Further, one skill in the art would recognize that, the filling of the dielectric layer and the S/D material within the S/D region formed by removing nanowires in S/D regions will be improved as compare to the filling of the dielectric layer and the S/D material within small gaps formed between nanowires in the S/D region and thus, the isolation between the S/D regions of the upper active nanowire and the channel material of the lower inactive nanowire can be improved.   
For further support, Rachmady7794 is cited.
Rachmady7794 discloses in Fig. 1B, column 6, lines 60-67
the exposed surfaces of every layer of channel material comprises vertical end surfaces of every layer of channel material;

Rachmady7794 further discloses in Fig. 1E, alternatively, nanowires in S/D regions are not removed and the exposed surfaces of every layer of channel material only comprises horizontal side surfaces of every layer of channel material as shown in Fig. 1B, Fig. 2A-2F, Fig. 4A-4E, Fig. 5A of Rachmady et al.
Leobandung discloses in Fig. 3C, Fig. 9C
wherein forming the dielectric layer [12] comprises: 
depositing a dielectric material; and 
etching the dielectric material back to expose the vertical end surfaces of the top layer [40] of channel material.
wherein etching the dielectric material [12] back includes an anisotropic etch process [paragraph [0072]]. 
In addition, Leobandung also discloses in Fig. 3C, Fig. 9C
forming source and drain regions [6S and 6D] by epitaxially growing the source and drain regions [6S and 6D] from exposed vertical end surfaces of the top layer [40] of channel material [paragraph [0078]-[0079].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Leobandung, Rachmady7794 and paragraph [0029] and paragraph [0047] of Rachmady et al. into the method of Fig. 1B, Fig. 2A-2F, Fig. 4A-4E, Fig. 5A of Rachmady et al. to include the exposed surfaces of every layer of channel material comprises vertical end surfaces of KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 11, 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Rachmady et al. (US Pub. 20170154960) in view of Rachmady et al. (US Pat. 8987794), hereafter Rachmady7794, and Leobandung (US Pub. 20150333167) as applied to claim 1 above and in view of Li et al. (US Pub. 20140353574).

wherein each layer of channel material has a different associated voltage threshold;
wherein each layer of channel material has a different composition;
wherein each layer of channel material has a different level of doping;
wherein each layer of channel material has a different thickness.
Li et al. discloses in Fig. 1A, Fig. 1B, Fig. 9A, Fig. 9I, paragraph [0019], [0024]-[0029], [0033], [0037]-[0038], [0069]-[0070]
wherein each layer [120a, 120b, 120c] or [920a, 920b, 920c] of channel material has a different associated voltage threshold.
Li et al. further discloses that “[t]he doping levels and dimensions of the nanowires, as well as the type of semiconductor, may be adjusted to achieve the desired electrical performance” and “proper selection of the dopant concentrations and/or the thicknesses of the channel nanowires can lead to significant improvements in linearity, even for low power supply operation at room temperature…similar effects may be obtained depending on the semiconductor materials used for the channel nanowires.” 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Li et al. into the method of Rachmady et al. to include wherein each layer of channel material has a different associated voltage threshold; wherein each layer of channel material has a different composition; wherein each layer of channel material has a different level of doping; wherein each layer of channel material has a different thickness. The ordinary .

Response to Arguments
Applicant’s arguments with respect to claims 1, 11 and 22-26 have been considered but are moot in view of the new ground of rejection.
Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, Rachmady et al. discloses the source and drain regions [558] being grown with a lower surface that is higher than an upper surface of the at least one deactivated layer [510B] of channel material [510]. Rachmady7794 is cited to teach growing the source and drain regions [106 and 107] by epitaxial growing the source and drain regions from exposed vertical end surfaces of the active layer of channel material. The combination of Rachmady et al. and Rachmady7794 would result to the source and drain regions [558] being epitaxial grown with a lower surface that is higher than an upper surface of the at least one deactivated layer [510B] of channel material. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Overall, Applicant’s arguments are not persuasive. The claims stand rejected and the Action is made FINAL.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686.  The examiner can normally be reached on 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822